Citation Nr: 0901529	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-18 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right hip arthritis on 
a direct or secondary basis. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  Jurisdiction over this claim is now with 
the RO in Muskogee, Oklahoma.


FINDING OF FACT

Right hip arthritis did not have its onset until many years 
after separation from active service, is not etiologically 
related to the veteran's active service, and was not caused 
or aggravated by the veteran's service connected traumatic 
arthritis right ankle, status post fracture medial malleolus.


CONCLUSION OF LAW

The criteria for service connection for right hip arthritis 
have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.102, 3.300, 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

Service treatment records are negative for any diagnosis of 
or treatment for a right hip injury or condition.  A 
separation report of medical examination from July 1968 
indicated a normal clinical evaluation of the veteran's 
musculoskeletal system.  In an associated report of medical 
history, the veteran indicated that he did not then have, nor 
had ever had, a disability or injury of the right hip.  
Although the veteran indicated having a history of broken 
bones, had cramps in his legs, and had back trouble, these 
are not indications of a right hip injury or disability in 
service.

These service treatment records are strong evidence against 
the veteran's claim as they tend to show that the veteran did 
not have a right hip disability in service.  The complete 
absence of any mention of any of the claimed disability 
during service or within one year of separation from service 
is evidence against a grant of service connection on a direct 
basis, including on a presumptive basis for chronic diseases.

Evidence from extensive VA outpatient treatment records and 
from a VA examination of the hip from June 2008, indicates 
that the veteran suffers from right hip pain.  He alleges 
that this pain is secondary to his service connected 
traumatic arthritis right ankle, status post fracture medial 
malleolus.  However, without a pathology to which his 
reported right hip pain can be attributed, there is no basis 
to find a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  In short, the veteran's pain of his right hip 
does not, standing alone, constitute a current 
"disability".

In a VA outpatient treatment report, dated January 2007, a 
medical professional diagnosed the veteran with 
osteoarthritis of the right hip.  He indicated that the 
veteran had pain at the endpoint of internal and external 
rotation.  Based on a review of X-rays of the right hip, the 
medical professional found a minimal amount of flattening of 
the femoral head and resulting changes in the acetabulum.

The veteran underwent a VA examination in June 2008 for his 
hip.  The examiner concluded that there was no radiological 
evidence of arthritis in the veteran's right hip, indicating 
no current disability, providing evidence against this claim.

The record contains two medical opinions which address 
whether the veteran has a current right hip disability.  In 
cases such as this, where there are conflicting statements or 
opinions from medical professionals, it is within the Board's 
province to weigh the probative value of those opinions.  In 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches...As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Here, the Board has taken both opinions into consideration 
and finds that the evidence is in equipoise as to whether the 
veteran has arthritis of the right hip.  Both the VA examiner 
and the medical professional base their medical conclusion on 
radiological results or X-rays and give limited rationale of 
their medical opinion.  In resolving all reasonable doubt in 
favor of the veteran, the Board finds (for the limited 
purpose of this decision) that the veteran has a current 
disability.  38 C.F.R. § 4.3.

Given that the veteran has arthritis of the right hip, the 
Board now turns to whether this disability was aggravated by 
the veteran's service connected right ankle disability.  

In June 2008, the VA examiner concluded that the veteran's 
right hip pain is "not likely related or caused by [his] 
service connected traumatic arthritis of the right ankle."  
Though the examiner does not directly address the issue of 
aggravation, he encompasses aggravation by use of the 
language, "not likely related."  

The examiner goes further to conclude that the pain in his 
right hip is more likely sciatic pain radiating from his low 
back condition with spinal stenosis.  Indeed, in a VA 
outpatient treatment note from August 2007, the veteran was 
diagnosed with having congenital spinal stenosis and L4-L5 
disc disease with anterolisthesis and spondylolisthesis of L4 
contributing to the worsening of spinal stenosis.  In short, 
the veteran's right hip pain is not related to his service 
connected right ankle disability.  

Based on all evidence of record, the preponderance of 
evidence shows that the veteran's current right hip arthritis 
did not have its onset until many years after separation from 
active service, is not etiologically related to the veteran's 
active service, and was not caused or aggravated by the 
veteran's service connected traumatic arthritis right ankle, 
status post fracture medial malleolus.  As such, his claim 
for service connection must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of a letter sent to the veteran in August 2005 that fully 
addressed all three notice elements.  The letter was sent 
prior to the initial RO decision regarding the veteran's 
claim for entitlement to service connection for right hip 
arthritis as secondary to service-connected traumatic 
arthritis right ankle, status post fracture medial malleolus.  
This letter informed the veteran of what evidence was 
required to substantiate the claim, either on a direct basis 
or on a theory of secondary service connection, and of the 
veteran's and VA's respective duties for obtaining evidence.

The duty to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess, was not 
completely satisfied prior to the initial unfavorable 
decision on that claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the veteran in June 2007.  The letter informed 
the veteran of what evidence was required to substantiate the 
claim as far as an initial disability rating and effective 
date.  It also informed him of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case from April 2008 and July 2008.  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal, as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records and VA outpatient treatment records.  An appropriate 
VA examination was afforded the veteran in June 2008.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


